Arthur H. Healey, J.
(concurring). I concur in the result because I agree, as does the majority, that it is well settled that quotient verdicts are invalid and I also agree that the directed articulation should be made.1 Justice Holmes once said: “[T]he jury has the power to bring in a verdict in the teeth of both [the] law and [the] facts.” Horning v. District of Columbia, 254 U.S. 135, 138, 41 S. Ct. 53, 65 L. Ed. 185 (1920). This is not so where the verdict is a quotient verdict.
I write separately because it should be made clear that the inquiry to ferret out the existence of a quotient verdict almost invariably requires probing matters that inhere in the verdict. The issue upon which this case is being returned for articulation, i.e., whether the agreement to be bound by the quotient on comparative negligence persisted through to the actual rendition of the verdict, unquestionably inheres in the verdict. See Josephson v. Meyers, 180 Conn. 302, 311, 429 A.2d 877 (1980); Aillon v. State, 168 Conn. 541, 550, 363 A.2d 49 (1975). The very word “agreement” is by definition or any objective view a mental process, a oneness of opinion. Webster, Third New International Dictionary. Even after Aillon v. State, supra, we said juror evidence proferred to impeach a verdict is inadmissible where “it clearly implicates the mental processes of that juror.” Josephson v. Meyers, supra, 311-12. What was elicited from the jurors questioned inhered in the verdict and was not “extraneous to the mental operations of the jury.” Aillon v. State, supra, 550. It is true this court has said that “the trial court may question jurors to determine whether an incident of potential misconduct occurred.” Josephson v. Meyers, supra, 310. We have indicated that juror inquiry may *25be made, inter alia, on a claim “that the verdict was determined by aggregation and average or by lot . . . Josephson v. Meyers, supra. Yet we still talk in terms of prohibiting juror evidence where any matter offered “essentially inhere[s]” in the verdict. Josephson v. Meyers, supra. If the “agreement” to be bound by the quotient result on the comparative negligence issues which apparently decided this case is not a mental operation that inhered in the verdict, it would be heaping Pelion on Ossa to find something that inhered any less in their verdict. We are carving out an exception to the rule prohibiting inquiry of jurors concerning matters that inhere in their verdict so I am persuaded we should say just that here, especially because we are doing it to ferret out quotient verdicts. “A quotient verdict is . . . prejudicial because it violates the fundamental precept of proper jury conduct which dictates careful deliberation and a verdict based on the evidence.” Johnson v. Haupt, 5 Kan. App. 2d 682, 687, 623 P.2d 537 (1981) (quotient verdict on issue of comparative negligence).
There can be little doubt that the quotient process has found utility in jury deliberating rooms; the majority implicitly recognizes that. “Using a quotient as a point for discussion is not improper.” Womble v. J. C. Penney Co., 47 F.R.D. 350, 355 (E.D. Tenn. 1969). It has been held proper for jurors to use the quotient process experimentally or as a means of arriving at a “ballpark figure” of damages, so long as they do not agree to be bound by that figure even though after further discussion they do agree to the figure so arrived at as a just and reasonable measure of damages. Kimball v. Walden, 301 S.E.2d 210, 213 (W. Va. 1983), and cases there cited. “[A] jury’s use of a quotient merely as the basis for further deliberation does not vitiate the verdict.” Maher v. Isthmian Steamship Co., 253 F.2d 414, 419 (2d Cir. 1958). Common sense recognizes that *26to expect each juror on a civil case to produce an identical monetary evaluation of a matter of unliquidated damages is “totally unrealistic.” See Klein v. Eichen, 63 Misc. 2d 590, 594, 310 N.Y.S.2d 611 (1970). The same can fairly be said of six civil jurors coming up with identical percentages in a comparative negligence case. That, of course, does not validate any proscribed quotient verdict.
In making this exception to the “inhering in the verdict” rule, the gravity of setting a civil jury verdict aside on quotient verdict grounds generates important considerations. The stability of jury verdicts is and has been of concrete substance to our justice system and, in turn, to the role that system occupies in our society. Thus, courts have held that there is a presumption of regularity in civil proceedings including jury deliberations. See State ex rel. Senter v. Cowell, 125 Mo. App. 348, 355, 102 S.W. 573 (1907); Klein v. Eichen, supra, 593; Kim-ball v. Walden, supra. One court puts it this way: “As a general rule, a strong presumption of regularity attaches to every step of a civil proceeding, including jury deliberations, and the burden is on the party seeking a new trial to show affirmatively that irregularity exists.” Kimball v. Walden, supra, 214. With reference to quotient verdicts, it has been pointed out that “[t]he legal presumption is that no such arrangement was made.” Klein v. Eichen, supra, 593. See also Farmer & Co. v. Hooks, 239 F.2d 547 (10th Cir. 1956), cert. denied, 353 U.S. 911, 77 S. Ct. 669, 1 L. Ed. 2d 665 (1957); Board of Commissioners of Dona Ana County v. Gardner, 57 N.M. 478, 260 P.2d 682 (1953); Manshul Construction Corporation v. Dormitory Authority, 111 Misc. 2d 209, 215, 444 N.Y.S.2d 792 (1981). There must be “strong evidence” for setting aside a verdict as a quotient verdict. Boquist v. Montgomery Ward & Co., 516 S.W.2d 769, 777-78 (Mo. App. 1974).
*27Such pronouncements, together with the cracking of the jury room door that apparently exists in these quotient verdict cases, suggests to me that, in the future, the standard of proof on the party claiming such illegality of the verdict be higher than that of a fair preponderance of the evidence. “[W]e must be mindful that the function of legal process is to minimize the risk of erroneous decisions.” Addington v. Texas, 441 U.S. 418, 425, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979); see Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976). Adopting a “standard of proof is more than an empty semantic exercise.” Tippett v. Maryland, 436 F.2d 1153, 1166 (4th Cir. 1971), cert. dismissed sub nom. Murel v. Baltimore City Criminal Court, 407 U.S. 355, 92 S. Ct. 2091, 32 L. Ed. 2d 791 (1972). Its function brings home to the factfinder “the degree of confidence our society thinks he should have in the correctness of factual conclusions for a particular type of adjudication.” In re Winship, 397 U.S. 358, 370, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970) (Harlan, J., concurring). “The standard [of proof] serves to allocate the risk of error between the litigants and to indicate the relative importance attached to the ultimate decision.” Addington v. Texas, supra, 423. The burden is on the moving party in a civil proceeding to establish juror misconduct. See generally Williams v. Salamone, 192 Conn. 116, 119, 470 A.2d 694 (1984). The party claiming that a verdict is invalid as a quotient verdict and who should prevail if that is established must, in my view, do so by the standard of clear and convincing evidence as we have employed that term. See, e.g., LoPinto v. Haines, 185 Conn. 527, 534, 441 A.2d 151 (1981); Dacey v. Connecticut Bar Assn., 170 Conn. 520, 536, 368 A.2d 125 (1976).
Courts have recognized that “quotienting” has been used by civil jurors; it is only when the malignant “quotienting” destroys the verdict that courts strike down *28that verdict. I believe that to establish such a verdict courts must, as in this case, inquire in matters that “inhere” in the verdict. A party moving to void a verdict on that ground should therefore be held to a higher standard of proof. The preservation of the integrity of civil jury verdicts, in the face of an attack that the jurors’ “agreement” is invalid, requires this higher standard. More significantly, such a standard would underscore the degree of confidence which society thinks that the trial court, as the factfinder, should be held to on the correctness of the factual conclusions in this critical post-verdict determination. See Addington v. Texas, supra, 423.

I agree with the resolution of the claims directed to the jury instructions of the trial court.